Order, Supreme Court, New York County, entered May 7, 1974, unanimously reversed, on the law, to the extent appealed from, and the motion of plaintiff-appellant granted dismissing the first counterclaim of defendant-respondent, Harold W. Scott. Appellant shall recover of respondent $60 costs and disbursements of this appeal. Suit is upon a promissory note executed by both the defendants. The counterclaim is for alleged interference with a business opportunity. Not only is there failure to demonstrate that, absent such interference, the opportunity would have been realized, but it appears that, in any event, the fruits of the opportunity, if realized, would not have inured to the benefit of defendant-respondent, but to the corporation of which he was an officer and stockholder. Concur — Markewich, J. P., Kupferman, Lupiano, Steuer and Capozzoli, JJ.